OFFICE OF THE ATTORNEY    GENERAL     OF TEXAS
                                     AUSTIN        1       @I

GLIUU,
     c.MANN                                       4*3”,
 A-.~mau
                                             ti
         Eoa. saIia*w. rita~8poaa
         Ialtrist       Attorney
         Bsrerord, Tw,
                                                          A
x302.




 ..
         St is CIL~belier that Sectiofi5 of Article
837b, Pen31 CoGe of Tcxns, quoted nbovs, w3.sdirected.
to and intcildedto nlleviate the sitmtion you describe
in yo3u.r
        first cpestion.  Thoro is no :iuestion obcut tllo
right of a non-resicent cwna of,3 &uly registerer?vohi-


vakiiclcto I;crafordfor the purposs of purcha3izg goods,
war33 fid ~~id~ais~,   and hs e3y opera-t;3
                                          his &uly rag-
istered ve;tioleto IIarefordIwhere he is rugulrirlyen-.
ployed,
         The .las'c
                  sentence of Section 5, Article 82?b,
penal Cude of Texss, is as follms:
            "AmI   prod&xl,  further, tht  any non-resi-
        dent owner of a privdeljj wnod motor vchi0l.e
        my ba pawitted tp m&e an occasicmol trip
        in-Gothis State with such vehicle under priv-
        $.l.eges of this Act viithoutubtair;lngsuch tern-
        pomsg rcgistmtioa ocrtificato+*.
         St is our belief thcltthe above:said last sen-
tence of Section 5 , ,'ddcle 627b;dl.l not ,?pplyto sxe=pt
3 non-residmt mmer of a duly rc~istcrG& vehicle ha:d-
ing the qrioultuml     products of mother ir return fez
lnk~r or in esclxn~e for lnbor or 3?urhire, but that
said nofi-resiiarit
                  CKfIiCr mUs$ cme riitbinthe provisions
of Sections2, Article C37b, Penal cmic Of 'I'es3s.;
                                                  a3 lol-
1Gm:
                 Y', + f Provi&ad, h&ever, that ~~otorvc-
        hiclcs      gw,perly licemod in another State or
     country cprated for ~pemxtion        or hire my
     be allowi: to mke not to e;;cccd~j~trip~
     ilurir,-
            any calendar rmnth and r0bad.non each
     of said trip:?.i;ithin
                          tho Stnte not to erceecl
     four (4) days, ;!ithout befng rq+tercd     in this
     State, in the eveat that un6sr the laws of such
     other State or cowtry like excqniom       are
     grsnted to r;otorvehicles re&&.erecl under the
     law o? an& om~cd by residents of this State.
     * * * I* (Underscoring 0~~3).
         Such trip u:oulc?
                         nocossarfly be for coqensntion
or hire, enG the-tizh
                    the non-renident would be haul6i
apiou1turc2 p~odu",ts,they are not ogrioultural  proiluots
raised exclusively by him
         Section S p Artiolo 827b, Penal Code of Texas,
provices as follo'2~3:
           "The non-ronident o'imeror operator of any
     passenger car shall v1ithi.n      t;vrenty-five
                                                   days
     after comcncfng to operate such vehicle, or
     causisq or psrtittlng it to bo operated within
     this State apply.to ti,mDepartmnt, thro@
     any County Tax for the temporary re@.stration
     th2reoE upon'the appropriate official fro%
     stating t!lereinthe name and home adilrcsoof
     the ownor and the temporary nclclress,      if any,
     of the u$rneror oporator while within this
     State, the registration number of said vchiole
     aosimncd thereto ir the state.or co'wtry in
     which the olmor is a resident, together with
     suoh description of the motor vehiole as may.
     be called for in the form and such other steto-
     mento of fz.ctthat nay be recjuircdby the Gc-
     pwt.wnt,      %.id QppliCQtiOQ sh5l.l.   contain dsm-
     cr*s authorlzatim for the Cilahan of the
     Texas   State  I:@my    Co:mis3io2    to accept ser-
     vice in bt'hn3.f   of oaid owcr in any wit arisi;lrJ
     out of dsr-qes resultlAq from injury asused.
     by said wner o?eratin(:a motor vo!~icl3upq3
     the higkrays of Texas. Prov.ii;ed this prov+
     SiOil  rc?lati2gto ZCCC?ptClnGQ Of Sel”ViOO   shnli
     bo oonotrucd as a-uulative of all other laws
     or parts of lws rclntj.ngto the service on
     non-resi.dcilts.Xach such application shall
Very truly yours